— Judgment, Supreme Court, New York County (Paul P.E. Bookson, J.), rendered April 30, 1990, convicting defendant, after jury trial, of four counts of criminal possession of stolen property in the fourth degree and one count of criminal possession of stolen property in the fifth degree, and sentencing her, as a predicate felony offender, to concurrent terms of 2 to 4 years on the fourth-degree counts, and one year imprisonment on the fifth-degree count, unanimously affirmed.
The trial court’s denial of defendant’s application for a second adjournment to attempt to locate and interview a potential witness on the ground that any testimony by such witness would at best be cumulative was in the circumstances an appropriate exercise of discretion (People v Singleton, 41 NY2d 402, 405). In addition, the trial court properly denied defendant’s application for a missing witness charge in connection with that potential witness. Diligent efforts to locate such witness which were unsuccessful, evidenced that he was not within the control of the People. Further, there was no showing that such witness could offer any material, noncumu*466lative evidence favorable to the People (People v Gonzalez, 68 NY2d 424, 427).
We have reviewed defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.